Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 5, 6, 11, 12, 14, 15, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kundu et al. (U.S. 2019/0239216 A1).


1. Kundu teaches a method of wireless communications performed by a user equipment (UE), comprising: selecting a set of physical uplink control channel (PUCCH) resources across all PUCCH formats to multiplex [par 0067, In the fourth action, UE may transmit combined HARQ-ACK/SR and wideband CSI report bits using the determined PUCCH format 2 resource or PUCCH format 3 resource or PUCCH format 4 resource and selecting minimum number of PRBs for PUCCH format 2 resource or PUCCH format 3 resource, while MRB,minPUCCH=1 for PUCCH format 4 resource]: par 0033, 0065, the base station 108 may be caused to indicate the first configuration and the second configuration to the UE 104 by a high layer signaling; UE may first determine a PUCCH resource set from the PUCCH resource configurations for HARQ-ACK transmission (which may be configured with more than one PUCCH resource sets) with higher layer parameter PUCCH-F2 -simultaneous-HARQ-ACK-CSI=TRUE, or PUCCH-F3 -simultaneous-HARQ-ACK-CSI=TRUE or PUCCH-F4 -simultaneous-HARQ-ACK-CSI=TRUE, respectively, where the determination of PUCCH resource set can be based on the total payload size to be transmitted]; generating a first CSI report regarding a first downlink (DL) channel from the BS; multiplexing a HARQ response to a transmission from the BS and the first CSI report in a PUCCH [par 0061, 0068, the UE may first combine multiple PUCCH based wideband/sub-band CSI reports on a single multi-CSI PUCCH resource configured by higher layer parameters multi-CSI-PUCCH-ResourceList as mentioned above (if there are more than one PUCCH based wideband/sub-band CSI report(s) configured with the same starting symbol) and subsequently multiplex HARQ-ACK/SR and the combined wideband/sub-band CSI report on a PUCCH resource]; and transmitting the PUCCH to the BS via one of the PUCCH resources [par 0088, If a UE has HARQ-ACK information to transmit in response to a PDSCH reception with a corresponding PDCCH or in response to a PDCCH indicating SPS PDSCH release, and the UE has sub-band CSI report(s) to transmit in a PUCCH, where the configured PUCCH resources for HARQ-ACK and sub-band CSI report(s) have different starting symbols, UE may choose to transmit HARQ-ACK/SR and drop CSI, if HARQ-ACK/SR is configured with PUCCH resource having earlier starting symbol than CSI PUCCH-based resource or transmit CSI and HARQ-ACK/SR on a PUCCH resource].

2. Kundu discloses the method of claim 1, wherein the multiplexing comprises: multiplexing the HARQ response, the first CSI report, and a scheduling request (SR) in the PUCCH [par 0061, In that case, the UE may first combine multiple PUCCH based wideband/sub-band CSI reports on a single multi-CSI PUCCH resource configured by higher layer parameters multi-CSI-PUCCH-ResourceList as mentioned above (if there are more than one PUCCH based wideband/sub-band CSI report(s) configured with the same starting symbol) and subsequently multiplex HARQ-ACK/SR and the combined wideband/sub-band CSI report on a PUCCH resource]

5.    Kundu A method of wireless communications performed by a user equipment (UE), comprising: selecting a set of physical uplink control channel (PUCCH) resources across all PUCCH formats to multiplex[par 0067, In the fourth action, UE may transmit combined HARQ-ACK/SR and wideband CSI report bits using the determined PUCCH format 2 resource or PUCCH format 3 resource or PUCCH format 4 resource and selecting minimum number of PRBs for PUCCH format 2 resource or PUCCH format 3 resource, while MRB,minPUCCH=1 for PUCCH format 4 resource]; receiving, from a base station (BS), a plurality of indications, wherein each indication indicates whether multiplexing of hybrid automatic retransmission request (HARQ) information and  [par 0033, 0065, the base station 108 may be caused to indicate the first configuration and the second configuration to the UE 104 by a high layer signaling; UE may first determine a PUCCH resource set from the PUCCH resource configurations for HARQ-ACK transmission (which may be configured with more than one PUCCH resource sets) with higher layer parameter PUCCH-F2 -simultaneous-HARQ-ACK-CSI=TRUE, or PUCCH-F3 -simultaneous-HARQ-ACK-CSI=TRUE or PUCCH-F4 -simultaneous-HARQ-ACK-CSI=TRUE, respectively, where the determination of PUCCH resource set can be based on the total payload size to be transmitted],  and wherein one or more indications of the plurality of indications indicates that multiplexing of the HARQ information and the CSI is enabled in a plurality of all PUCCH resources within the set[par 0061, 0068, the UE may first combine multiple PUCCH based wideband/sub-band CSI reports on a single multi-CSI PUCCH resource configured by higher layer parameters multi-CSI-PUCCH-ResourceList as mentioned above (if there are more than one PUCCH based wideband/sub-band CSI report(s) configured with the same starting symbol) and subsequently multiplex HARQ-ACK/SR and the combined wideband/sub-band CSI report on a PUCCH resource]; generating a first CSI report regarding a first downlink (DL) channel from the BS; obtaining a HARQ response to a transmission from the BS; multiplexing the HARQ response and the first CSI report in a PUCCH, wherein the PUCCH corresponds to a first PUCCH resource that corresponds to a first indication of the one or more indications[par 0061, 0068, a UE may have HARQ-ACK information to transmit in response to a PDSCH reception with a corresponding PDCCH or in response to a PDCCH indicating SPS PDSCH release, and the UE may have multiple wideband/sub-band CSI reports to transmit in a PUCCH, and all the configured PUCCH resources for HARQ-ACK/SR and CSI report(s). the UE may first combine multiple PUCCH based wideband/sub-band CSI reports on a single multi-CSI PUCCH resource configured by higher layer parameters multi-CSI-PUCCH-ResourceList as mentioned above (if there are more than one PUCCH based wideband/sub-band CSI report(s) configured with the same starting symbol) and subsequently multiplex HARQ-ACK/SR and the combined wideband/sub-band CSI report on a PUCCH resource]; determining based on the first indication to not drop the first CSI report in the PUCCH; and transmitting the PUCCH to the BS via a first PUCCH resource of the plurality of PUCCH resources [par 0057, the UE may select N.sub.CSI.sup.reported CSI report(s) for transmission together with HARQ-ACK/SR (if any) in ascending order of pre-defined priority rule and drop certain CSI bit(s), if the total payload to be transmitted is greater than the capacity of the PUCCH format 2 resource J-1, or the PUCCH format 3 resource J-1 or the PUCCH format 4 resource J-1].


6. Kundu conveys the method of claim 5, wherein: the multiplexing further comprises multiplexing a scheduling request (SR) with the HARQ response and the first CSI report [par 0061, In that case, the UE may first combine multiple PUCCH based wideband/sub-band CSI reports on a single multi-CSI PUCCH resource configured by higher layer parameters multi-CSI-PUCCH-ResourceList as mentioned above (if there are more than one PUCCH based wideband/sub-band CSI report(s) configured with the same starting symbol) and subsequently multiplex HARQ-ACK/SR and the combined wideband/sub-band CSI report on a PUCCH resource]


11. Kundu conveys a method of wireless communications performed by a user equipment (UE), comprising: selecting a set of physical uplink control channel (PUCCH) resources across all PUCCH formats to multiplex [par 0067, In the fourth action, UE may transmit combined HARQ-ACK/SR and wideband CSI report bits using the determined PUCCH format 2 resource or PUCCH format 3 resource or PUCCH format 4 resource and selecting minimum number of PRBs for PUCCH format 2 resource or PUCCH format 3 resource, while MRB,minPUCCH=1 for PUCCH format 4 resource], receiving, from a base station (BS), a plurality of indications, wherein each indication indicates whether multiplexing of hybrid automatic retransmission request (HARQ) information and channel state information (CSI) is enabled on a corresponding physical uplink control channel (PUCCH) resource [par 0033, 0065, the base station 108 may be caused to indicate the first configuration and the second configuration to the UE 104 by a high layer signaling; UE may first determine a PUCCH resource set from the PUCCH resource configurations for HARQ-ACK transmission (which may be configured with more than one PUCCH resource sets) with higher layer parameter PUCCH-F2 -simultaneous-HARQ-ACK-CSI=TRUE, or PUCCH-F3 -simultaneous-HARQ-ACK-CSI=TRUE or PUCCH-F4 -simultaneous-HARQ-ACK-CSI=TRUE, respectively, where the determination of PUCCH resource set can be based on the total payload size to be transmitted]; determining, based on a first indication of the plurality of indications, that par 0061, 0068, the UE may first combine multiple PUCCH based wideband/sub-band CSI reports on a single multi-CSI PUCCH resource configured by higher layer parameters multi-CSI-PUCCH-ResourceList as mentioned above (if there are more than one PUCCH based wideband/sub-band CSI report(s) configured with the same starting symbol) and subsequently multiplex HARQ-ACK/SR and the combined wideband/sub-band CSI report on a PUCCH resource]; and transmitting the PUCCH to the BS via one of the PUCCH resources[par 0088, If a UE has HARQ-ACK information to transmit in response to a PDSCH reception with a corresponding PDCCH or in response to a PDCCH indicating SPS PDSCH release, and the UE has sub-band CSI report(s) to transmit in a PUCCH, where the configured PUCCH resources for HARQ-ACK and sub-band CSI report(s) have different starting symbols, UE may choose to transmit HARQ-ACK/SR and drop CSI, if HARQ-ACK/SR is configured with PUCCH resource having earlier starting symbol than CSI PUCCH-based resource or transmit CSI and HARQ-ACK/SR on a PUCCH resource].


12. Kundu creates the method of claim 11, wherein the multiplexing comprises: multiplexing the HARQ response, the first CSI report, and a scheduling request (SR) in the PUCCH [par 0061, In that case, the UE may first combine multiple PUCCH based wideband/sub-band CSI reports on a single multi-CSI PUCCH resource configured by higher layer parameters multi-CSI-PUCCH-ResourceList as mentioned above (if there are more than one PUCCH based wideband/sub-band CSI report(s) configured with the same starting symbol) and subsequently multiplex HARQ-ACK/SR and the combined wideband/sub-band CSI report on a PUCCH resource].


14. Kundu defines a method of wireless communications performed by a user equipment (UE), comprising: receiving, from a base station (BS), a plurality of indications, wherein each indication indicates whether multiplexing of hybrid automatic retransmission request (HARQ) information and channel state information (CSI) is enabled on a corresponding physical uplink control channel (PUCCH) resource[par 0033, 0065, the base station 108 may be caused to indicate the first configuration and the second configuration to the UE 104 by a high layer signaling; UE may first determine a PUCCH resource set from the PUCCH resource configurations for HARQ-ACK transmission (which may be configured with more than one PUCCH resource sets) with higher layer parameter PUCCH-F2 -simultaneous-HARQ-ACK-CSI=TRUE, or PUCCH-F3 -simultaneous-HARQ-ACK-CSI=TRUE or PUCCH-F4 -simultaneous-HARQ-ACK-CSI=TRUE, respectively, where the determination of PUCCH resource set can be based on the total payload size to be transmitted]; determining, based on a first indication of the plurality of indications, that multiplexing of the HARQ information and the CSI is enabled in a first PUCCH resource and all PUCCH resources having a larger payload size than the first PUCCH resource[par 0052, 0059, 0065,  a PUCCH transmission (with payload size of more than 2 UCI bits) configured with PUCCH format 2/3/4 for HARQ-ACK and/or CSI transmission(s) may overlap in time with an SR transmission semi-statically configured with PUCCH format 0/1, UE may first determine a PUCCH resource set from the PUCCH resource configurations for HARQ-ACK transmission (which may be configured with more than one PUCCH resource sets) with higher layer parameter PUCCH-F2 -simultaneous-HARQ-ACK-CSI=TRUE, or PUCCH-F3 -simultaneous-HARQ-ACK-CSI=TRUE or PUCCH-F4 -simultaneous-HARQ-ACK-CSI=TRUE, respectively, where the determination of PUCCH resource set can be based on the total payload size to be transmitted]; generating a first CSI report regarding a first downlink (DL) channel from the BS; multiplexing a HARQ response to a transmission from the BS and the first CSI report in a PUCCH [par 0061, 0068, the UE may first combine multiple PUCCH based wideband/sub-band CSI reports on a single multi-CSI PUCCH resource configured by higher layer parameters multi-CSI-PUCCH-ResourceList as mentioned above (if there are more than one PUCCH based wideband/sub-band CSI report(s) configured with the same starting symbol) and subsequently multiplex HARQ-ACK/SR and the combined wideband/sub-band CSI report on a PUCCH resource]; and transmitting the PUCCH to the BS via one of the plurality of PUCCH resources having a larger payload size than the first PUCCH resource. [par 0088, If a UE has HARQ-ACK information to transmit in response to a PDSCH reception with a corresponding PDCCH or in response to a PDCCH indicating SPS PDSCH release, and the UE has sub-band CSI report(s) to transmit in a PUCCH, where the configured PUCCH resources for HARQ-ACK and sub-band CSI report(s) have different starting symbols, UE may choose to transmit HARQ-ACK/SR and drop CSI, if HARQ-ACK/SR is configured with PUCCH resource having earlier starting symbol than CSI PUCCH-based resource or transmit CSI and HARQ-ACK/SR on a PUCCH resource].

15. Yuan provides the method of claim 14, wherein the multiplexing comprises: multiplexing the HARQ response, the first CSI report, and a scheduling request (SR) in the PUCCH[par 0061, In that case, the UE may first combine multiple PUCCH based wideband/sub-band CSI reports on a single multi-CSI PUCCH resource configured by higher layer parameters multi-CSI-PUCCH-ResourceList as mentioned above (if there are more than one PUCCH based wideband/sub-band CSI report(s) configured with the same starting symbol) and subsequently multiplex HARQ-ACK/SR and the combined wideband/sub-band CSI report on a PUCCH resource]



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 7-10, 13, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kundu et al. (U.S. 2019/0239216 A1) in view of Xiong et al (U.S. Pub No. 2019/0261361 A1).


3. Kundu defines the method of claim 1, Kundu fail to show further comprising: multiplexing a second CSI report, regarding the first DL channel or a second DL channel from the BS, in the PUCCH with the first CSI report and the HARQ response
 	In an analogous art Xiong show further comprising: multiplexing a second CSI report, regarding the first DL channel or a second DL channel from the BS, in the PUCCH with the first CSI report and the HARQ response [par 0052, 0057, When a UE is configured to transmit two colliding CSI reports, if y values are different between the two CSI reports. Otherwise, the two CSI reports are multiplexed or either is dropped based on the priority values. If a second CSI resource does not overlap with the determined PUCCH and uses PUCCH format 3 or 4, these two long PUCCHs cannot be multiplexed in a TDM manner in a slot]..
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Kundu and Xiong because UE can identify that a resource for a PUCCH transmission with HARQ-ACK information and/or a resource for a PUCCH associated with a SR overlap in time with two resources for respective PUCCH transmissions.

7. Kundu creates the method of claim 5, further comprising: Yuan fail to show multiplexing a second CSI report, regarding the first DL channel or a second DL channel from the BS, in the PUCCH with the first CSI report and the HARQ response.
par 0052, 0057, When a UE is configured to transmit two colliding CSI reports, if y values are different between the two CSI reports. Otherwise, the two CSI reports are multiplexed or either is dropped based on the priority values. If a second CSI resource does not overlap with the determined PUCCH and uses PUCCH format 3 or 4, these two long PUCCHs cannot be multiplexed in a TDM manner in a slot].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Kundu and Xiong because UE can identify that a resource for a PUCCH transmission with HARQ-ACK information and/or a resource for a PUCCH associated with a SR overlap in time with two resources for respective PUCCH transmissions.


8. Kundu provide the method of claim 5, Kondu fail to show wherein the first CSI report corresponds to a second PUCCH resource that corresponds to a second indication of the plurality of indications and wherein the HARQ response corresponds to a third PUCCH resource that corresponds to a third indication of the plurality of indications, and the method further comprises: determining, based on the second indication and the third indication to multiplex the HARQ response and the first CSI report in the PUCCH.
[par 0062, a first option for a multiplexing of multiple PUCCHs when determined two or more non-overlapping PUCCH resources include at least two long PUCCHs. In this example, CSI#1 can have a higher priority than CSI#2, and the UE can drop CSi#2 PUCCH], and wherein the HARQ response corresponds to a third PUCCH resource that corresponds to a third indication of the plurality of indications [par 0050, SPS HARQ-ACK, when one or more SPS HARQ-ACK and/or SR PUCCH resource overlaps with two or more non-overlapping CSI PUCCHs, CSI report and corresponding PUCCH resource with a highest priority can be selected among two or more nonoverlapping CSI PUCCHs], and the method further comprises: determining, based on the second indication and the third indication to multiplex the HARQ response and the first CSI report in the PUCCH [par 0062, a multiplexing of multiple PUCCHs when determined two or more non-overlapping PUCCH resources include at least two long PUCCHs. In this example, CSI#1 can have a higher priority than CSI#2, and the UE can drop CSI#2 PUCCH].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Kundu and Xiong because UE can identify that a resource for a PUCCH transmission with HARQ-ACK information and/or a resource for a PUCCH associated with a SR overlap in time with two resources for respective PUCCH transmissions.


 	In an analogous art Xiong show the determining to multiplex the HARQ response and the first CSI report in the PUCCH is further based on a fourth indication corresponding to a fourth PUCCH resource that corresponds to a scheduling request (SR); and the multiplexing further comprises multiplexing the SR with the HARQ response and the first CSI report[par 0046, SPS HARQ-ACK, when one or more SPS HARQ-ACK and/or SR PUCCH resource overlaps with two or more nonoverlapping CSI PUCCHs, the SPS HARQ-ACK and/or SR and all CSI reports can be multiplexed with an earliest CSI PUCCH resource].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Kundu and Xiong because UE can identify that a resource for a PUCCH transmission with HARQ-ACK information and/or a resource for a PUCCH associated with a SR overlap in time with two resources for respective PUCCH transmissions.

10. Kundu and Xiong demonstrates the method of claim 8, Kundu fail to show wherein: the determining to multiplex the HARQ response and the first CSI report in the PUCCH is further based on a fourth indication corresponding to a fourth PUCCH resource that corresponds to a second CSI report regarding the first DL channel or a second 
 	In an analogous art Xiong show wherein: the determining to multiplex the HARQ response and the first CSI report in the PUCCH is further based on a fourth indication corresponding to a fourth PUCCH resource that corresponds to a second CSI report regarding the first DL channel or a second DL channel from the BS[par 0046, SPS HARQ-ACK, when one or more SPS HARQ-ACK and/or SR PUCCH resource overlaps with two or more non-overlapping CSI PUCCHs, the SPS HARQ-ACK and/or SR and all CSI reports can be multiplexed with an earliest CSI PUCCH resource]] and the method further comprises: multiplexing the second CSI report in the PUCCH with the first CSI report and the HARQ response [par 0052, 0057, When a UE is configured to transmit two colliding CSI reports, if y values are different between the two CSI reports.Otherwise, the two CSI reports are multiplexed or either is dropped based on the priority values. If a second CSI resource does not overlap with the determined PUCCH and uses PUCCH format 3 or 4, these two long PUCCHs cannot be multiplexed in a TDM manner in a slot].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Kundu and Xiong because UE can identify that a resource for a PUCCH transmission with HARQ-ACK information and/or a resource for a PUCCH associated with a SR overlap in time with two resources for respective PUCCH transmissions.


 	In an analogous art Xiong show further comprising: multiplexing a second CSI report, regarding the first DL channel or a second DL channel from the BS, in the PUCCH with the first CSI report and the HARQ response [par 0052, 0057, When a UE is configured to transmit two colliding CSI reports, if y values are different between the two CSI reports. Otherwise, the two CSI reports are multiplexed or either is dropped based on the priority values. If a second CSI resource does not overlap with the determined PUCCH and uses PUCCH format 3 or 4, these two long PUCCHs cannot be multiplexed in a TDM manner in a slot].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Kundu and Xiong because UE can identify that a resource for a PUCCH transmission with HARQ-ACK information and/or a resource for a PUCCH associated with a SR overlap in time with two resources for respective PUCCH transmissions.

16. Kundu displays the method of claim 14, further comprising: Kundu fail to show multiplexing a second CSI report, regarding the first DL channel or a second DL channel from the BS, in the PUCCH with the first CSI report and the HARQ response.
 	In an analogous Xiong show multiplexing a second CSI report, regarding the first DL channel or a second DL channel from the BS, in the PUCCH with the first CSI report and the HARQ response[par 0052, 0057, When a UE is configured to transmit two colliding CSI reports, if y values are different between the two CSI reports. Otherwise, the two CSI reports are multiplexed or either is dropped based on the priority values. If a second CSI resource does not overlap with the determined PUCCH and uses PUCCH format 3 or 4, these two long PUCCHs cannot be multiplexed in a TDM manner in a slot].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Kundu and Xiong because UE can identify that a resource for a PUCCH transmission with HARQ-ACK information and/or a resource for a PUCCH associated with a SR overlap in time with two resources for respective


Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kundu et al. (U.S. 2019/0239216 A1) in view of Yuan et al (U.S. Pub No. 2021/0022129 A1).

4. Kundu creates the method of claim 1, Kundu fail to show wherein the indication comprises signaling indicating that a simultaneous HARQ-ACK-CSI flag applies to all PUCCHs.
 	In an analogous art Yuan show wherein the indication comprises signaling indicating that a simultaneous HARQ-ACK-CSI flag applies to all PUCCHs [par 0050, The simultaneous transmission indicator is transmitted from the network device 110 and is configured for the terminal device 120 on the basis of PUCCH format. A simultaneous transmission indicator maybe referred to as PUCCH-Fx -simultaneous-HARQ-ACK-CSI, where x represents the corresponding PUCCH format index (x=2,3,4)-The terminal device 120 may determine that all the PUCCH resources associated with PUCCH formats 2 and 3 can be used for simultaneous transmission of the ACK/NACK feedback and CSl].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Kundu and Yuan because this would provide a solution for handling PUCCH collision to avoid PUCCH resources available for the UCI transmissions from overlapping.


Response to Arguments

Yuan does not anticipate or suggest independent claim 1. More specifically, Yuan does not disclose each and every feature recited by claim 1, such as “selecting a set of physical uplink control channel (PUCCH) resources across all PUCCH formats to multiplex” and “receiving an indication from a base station (BS) that multiplexing of hybrid automatic retransmission request (HARQ) information and channel state information (CSI) is enabled in all PUCCH resources within the seC (emphasis added).

The applicant’s argument are moot in view of the newly rejected claims


Yuan does not anticipate or suggest independent claim 5. More specifically, Yuan does not disclose each and every feature recited by claim 5, such as “selecting a set of physical uplink control channel (PUCCH) resources across all PUCCH formats to multiplex” and “receiving, from a base station (BS), a plurality of indications, wherein each indication indicates whether multiplexing of hybrid automatic retransmission request (HARQ) information and channel state information (CSI) is enabled on a corresponding PUCCH resource, and wherein one or more indications of the plurality of indications indicates that multiplexing of the HARQ information and the CSI is enabled in all PUCCH resources within the seC (emphasis added).
Yuan does not anticipate or suggest independent claim 11. More specifically, Yuan does not disclose each and every feature recited by claim 11, such as “selecting a set of physical uplink control channel (PUCCH) resources across all PUCCH formats to multiplex” and “determining, based on a first indication of the plurality of indications, that multiplexing of the HARQ information and the CSI is enabled in all PUCCH resources within the seC (emphasis added).
Yuan does not anticipate or suggest independent claim 14. More specifically, Yuan does not disclose each and every feature recited by claim 14, such as “determining, based on a first indication of the plurality of indications, that multiplexing of the HARQ information and the CSI is enabled in a first PUCCH resource and all PUCCH resources having a larger payload size than the first PUCCH resource’’ (emphasis added).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A HARLEY whose telephone number is (571)270-5435.  The examiner can normally be reached on 7:30-300 6:30-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON A HARLEY/Examiner, Art Unit 2468                                                                                                                                                                                                        				/SYED ALI/                                           Primary Examiner, Art Unit 2468